MANDATE

                                   Court of Appeals
                              First District of Texas
                                   NO. 01-13-00466-CV

                             KARL WAWAROSKY, Appellant

                                             V.
                        FAST GROUP HOUSTON, INC., Appellee

   Appeal from the 157th District Court of Harris County. (Tr. Ct. No. 2011-62792).


TO THE 157TH DISTRICT COURT OF HARRIS COUNTY, GREETINGS:

         Before this Court, on the 17th day of February 2015, the case upon appeal to
revise or to reverse your judgment was determined. This Court made its order in these
words:
                      This case is an appeal from the final judgment signed
               by the trial court on September 14, 2012. After submitting
               the case on the appellate record and the arguments properly
               raised by the parties, the Court holds that the trial court’s
               judgment contains no reversible error. Accordingly, the
               Court affirms the trial court’s judgment.

                      The Court orders that the appellant, Karl Wawarosky,
               pay all appellate costs.
                     The Court orders that this decision be certified below
              for observance.

              Judgment rendered February 17, 2015.

              Panel consists of Chief Justice Radack and Justices
              Massengale and Huddle. Opinion delivered by Justice
              Huddle.

       WHEREFORE, WE COMMAND YOU to observe the order of our said Court
in this behalf and in all things to have it duly recognized, obeyed, and executed.




May 1, 2015
Date                                                    CHRISTOPHER A. PRINE
                                                        CLERK OF THE COURT